Citation Nr: 0308171	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for headaches as 
residuals of cerebral contusion, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This matter originally came before the Board of Veterans' 
(Board) on appeal of a March 1998 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Appeals (VA).

In February 2001, the Board issued a decision that denied the 
veteran's claim for an evaluation in excess of 30 percent for 
his headache disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims.  In January 
2002, the Court issued an Order that vacated the February 
2001 Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.

In September 2002, the Board undertook development of the 
claim.  The case is now ready for adjudication.


FINDING OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran experiences mild headaches as a residual of 
contusion daily and more severe headaches several times each 
month, of several hours' duration on each occasion; the 
headaches are not completely prostrating, with prolonged 
attacks and he is able to retain some functional ability 
during his attacks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic headaches as residuals of cerebral contusion have not 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.124a, 
Code 8100 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law, in part, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the November 
1998 statement of the case (SOC) of the laws and regulations 
pertaining to his claim for an increased rating.  He was also 
notified of the criteria for a higher rating and the type of 
evidence necessary to establish an increased rating in the 
February 2001 Board decision.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim. 

In September 2002, the Board undertook development of the 
veteran's claim.  Pursuant to that development, the veteran 
underwent a VA examination in December 2002, and VA treatment 
records were obtained.  The veteran was notified of the 
necessity to report for the VA examination and he did so.  In 
March 2003, the Board sent the veteran a letter that informed 
him of the evidence obtained as a result of the development, 
including the report of the VA examination and the additional 
VA medical records it had obtained, and solicited any 
additional evidence or argument that the veteran had in 
response.  The veteran's representative submitted additional 
argument in March 2003.  Neither the representative nor the 
veteran has identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand or additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran contends that the evaluation for his service- 
connected headaches is inadequate to reflect the current 
level of severity.  He states that he constantly has a slight 
headache when awake and gets more severe headaches several 
times per week lasting for several hours at a time, and that 
these headaches cause problems with his normal functioning.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was struck in the head by a pool cue during 
service in 1952.  Entitlement to service connection for 
chronic headaches as residuals of cerebral contusion was 
established in an April 1997 decision of the Board.  In a 
June 1997 rating decision, the RO assigned a 10 percent 
disability evaluation under a hyphenated Diagnostic Code 
8045-8100.

The veteran filed a claim for an increased evaluation in 
August 1997.  This was initially denied by the RO.  
Subsequently, a March 1999 rating decision increased the 
evaluation of the veteran's disability to the current 30 
percent rating.  The veteran continues to disagree with that 
evaluation.

Migraine headaches that are very frequent and completely 
prostrating, and include prolonged attacks productive of 
severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.

The veteran was afforded a VA examination in October 1997.  
The veteran complained of more frequent headaches in recent 
years.  He described a daily "slight headache" and only no 
headache when sleeping.  In addition, he stated he 
experienced "severe" headaches 3 to 4 times a week in the 
range of seven (on a scale of zero to 10), which he felt 
either on the right or the left side of the head, or on the 
front or the back.  He reported private hospitalization for 
two days in June 1997 due to headaches and dizziness.  He 
carried medication with him in case a headache occurred.  
When a headache would occur while driving he had to pull over 
to the side of the road and wait for it to subside, which 
took two to three hours after intake of the medication.  The 
diagnosis was chronic headaches, residual of cerebral 
contusion.  He was also noted to have dizziness due to 
semicircular canal dysfunction, cervical DJD, and side effect 
of medications; degenerative arthritis; obesity; situational 
depression; and hypertension.  The examiner noted that the 
veteran's other medical conditions were aggravating factors 
to his headache.

The veteran was briefly hospitalized in June 1997 with 
complaint of severe vertigo, for treatment of symptomatic 
labyrinthitis.  In April 1998 he complained of having 
headache off and on for years, relieved by over-the-counter 
medication and dizziness (relieved by prescribed medication).

A written statement from the veteran's daughter, received in 
February 1999, indicated that she observed the veteran on a 
daily basis and that the veteran suffered from migraine 
headaches three to four times a month.  The daughter also 
stated that she had observed that the headache pain was so 
intense that the veteran would become very ill and go 
directly to bed for relief.  On others occasions she had 
observed the veteran have to stop what he was doing and take 
several medications to try to alleviate the pain.

A private medical record, dated in February 1999, from 
M.D.C., M.D., indicated that the veteran complained that he 
was still having a headache once or twice a week.  The pain 
was occurring over the left frontal area.  The impressions 
included sinusitis.

Pursuant to the Board's development request, a VA 
neurological examination was conducted in December 2002.  The 
examiner reviewed the claims folder prior to preparation of 
his report.  The veteran described his headaches as almost 
constant.  These were relieved by Tylenol 3 at times 
completely, but would return in two to three days.  There was 
no visual symptomatology or features suggestive of migraine, 
and no clear-cut lateralization.  The veteran denied any 
tenderness either before or during the headaches at the site 
of injury.  The examiner noted that the veteran continued to 
suffer from bereavement and depression related to the death 
of his wife in 1998.  The veteran's headaches were neither 
pulsatile nor throbbing in nature, and they were not 
associated with nausea or vomiting.  The headaches were noted 
to be relieved with over the counter medications.  CT scan of 
the head in 1996 was noted to be within normal limits.  The 
examiner noted that an MRI requested previously was still 
pending, but that this was not ordered for anything related 
to the veteran's headaches.  On examination, the veteran was 
awake, alert and oriented.  He had problems giving an 
accurate history.  His speech was fluent but not spontaneous 
most of the time.  He appeared depressed.  Extraocular 
movements were intact with no limitation of up gaze and no 
papilledema.  On inspection of the scalp, the examiner could 
not see any scar in the area of impact.  There was no point 
tenderness on palpation to the posterior left occipital 
region.  Motor and sensory examinations were essentially 
normal.  The impression was chronic headache likely related 
as part of the symptoms of depression.  The examiner noted 
that:

His pattern of headaches does not follow 
what I would expect to see on a post-
traumatic headache, and neither does it 
fall into what is expected for post-
traumatic migraine.  In the past this 
patient's headache has responded to over 
the counter non-steroidal anti-
inflammatory agents and also has responded 
with treatment for his depression....At this 
time,... no worsening of the pattern or the 
clinical presentation of this headache.

On a March 2003 treatment note, the veteran reported that he 
gets right-sided headaches about three times per week. 

The veteran is service-connected for headaches as a residual 
of contusion.  He also has dizziness, but this has not been 
related to the service-connected head trauma.  The most 
recent examination did not find evidence of a scar, and there 
was no tenderness of the area of injury that would merit a 
compensable evaluation for a scar.  Absent evidence that 
scarring is symptomatic, there is no basis for assigning a 
separate evaluation on that basis.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (the Court found that a separate 
evaluation could be assigned for symptomatic, residual 
scarring without violating the pyramid rule).  

There is no neurological abnormality shown on objective 
testing that has been related to the head trauma.  
Ordinarily, purely subjective symptoms, including headaches, 
recognized as a symptom of brain trauma, are rated 10 percent 
and no more.  See 38 C.F.R. § 4.124a, Code 8045-9304 (2002).

The veteran's headaches have been rated analogous to 
migraine, but the Board finds that entitlement to an 
increased rating for the veteran's headaches is not merited.  
Although the veteran indicated at the October 1997 
examination he was experiencing severe headaches 3 to 4 times 
a week, the private medical reports and the statement from 
his daughter indicated that these headaches occurred at a 
frequency of 3 to 4 times a month.  The veteran himself 
complained to his private physician in February 1999, that he 
had a headache 1 to 2 times a week.  This would be more 
analogous to the frequency reported by his daughter of 3 to 4 
times a month.  On the most recent VA examination, while the 
veteran reported "almost constant" severe headaches, the 
examiner noted that these were relieved by medication and 
would not return for two to three days.  

The evidence does not demonstrate severe economic 
inadaptability as a result of the veteran's headaches.  
Although there is evidence that the veteran goes to bed 
sometimes for relief of his headaches, it has not been 
demonstrated that the headaches are completely prostrating, 
and prolonged.  Most of the time, the veteran is able to 
continue some basic functioning.  For example, he drives and 
merely pulls over to the side of the road until the headache 
subsides with medication.  Both the lay and medical evidence 
shows that his headaches are controlled by over the counter 
medication.  (While the most recent examiner noted that the 
veteran used Tylenol 3, which requires a prescription, he 
subsequently stated that the headaches were "relieved with 
over the counter medication")  The most recent VA examiner 
also indicated that there had been no worsening of the 
pattern or clinical presentation of the veteran's headaches 
based on the current examination and the prior records 
reviewed.  It was also indicated that the headaches responded 
to treatment for depression, and in fact found them atypical 
of post-traumatic headaches.  

Based on the foregoing, the criteria for a higher evaluation 
are not met or nearly approximated, and the Board finds no 
basis for awarding a higher evaluation.  38 C.F.R. § 4.124a, 
Code 8100.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic headaches as residuals of cerebral contusion is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

